Exhibit 3.2 AMENDED AND RESTATED BYLAWS OF CONTINENTAL AIRLINES, INC. (Effective as of June 10, 2009) TABLE OF CONTENTS Page ARTICLE I. Stockholders Section 1.1Annual Meeting Section 1.2Special Meetings Section 1.3Place of Meeting Section 1.4Notice of Meetings Section 1.5Quorum Section 1.6Voting Section 1.7Presiding Officer and Secretary Section 1.8Proxies Section 1.9List of Stockholders Section 1.10Notice of Stockholder Business and Nominations Section 1.11Procedures for Calling a Special Meeting Section 1.12Inspectors of Elections; Opening and Closing the Polls Section 1.13Written Consent in Lieu of Meeting ARTICLE II. Directors Section 2.1Powers and Duties of Directors; Number Section 2.2Election; Term; Vacancies Section 2.3Resignation Section 2.4Removal Section 2.5Meetings Section 2.6Quorum and Voting Section 2.7Written Consent of Directors in Lieu of a Meeting Section 2.8Compensation ARTICLE III. Committees of the Board of Directors Section 3.1Creation Section 3.2Committee Procedure Section 3.3Certain Definitions ARTICLE IV. Officers, Agents and Employees Section 4.1Appointment and Term of Office Section 4.2Resignation and Removal Section 4.3Compensation and Bond Section 4.4Chairman of the Board Section 4.5Chief Executive Officer Section 4.6President Section 4.7Chief Operating Officer Section 4.8Chief Financial Officer Section 4.9Vice Presidents Section 4.10Treasurer Section 4.11Secretary Section 4.12Assistant Treasurers Section 4.13Assistant Secretaries Section 4.14Delegation of Duties Section 4.15Prohibition on Loans to Directors and Executive Officers ARTICLE V. Limitation of Liability and Indemnification Section 5.1Limitation of Liability of Directors Section 5.2Mandatory Indemnification of Directors and Officers Section 5.3Permissive Indemnification of Non-Officer Employees and Agents Section 5.4General Provisions ARTICLE VI. Common Stock Section 6.1Certificates Section 6.2Transfers of Stock & Record Holders Section 6.3Lost, Stolen or Destroyed Certificates Section 6.4Stockholder Record Date Section 6.5Rules and Procedures ARTICLE VII. Ownership by Aliens Section 7.1Foreign Stock Record Section 7.2Maximum Percentage Section 7.3Recording of Shares ARTICLE VIII. General Provisions Section 8.1Fiscal Year Section 8.2Dividends Section 8.3Checks, Notes, Drafts, Etc. Section 8.4Corporate Seal Section 8.5Waiver of Notice ARTICLE IX. Restated Certificate of Incorporation to Govern Section 9.1Restated Certificate of Incorporation to Govern AMENDED AND RESTATED BYLAWS OF CONTINENTAL AIRLINES, INC. Incorporated under the Laws of the State of Delaware ARTICLE I. Stockholders Section 1.1Annual Meeting. The annual meeting of stockholders of the Corporation for the election of Directors and for the transaction of any other business properly brought before the annual meeting shall be held at such time and date in each year as the Board of Directors may determine from time to time.The annual meeting in each year shall be held at such place within or without the State of Delaware as may be fixed by the Board of Directors, or if not so fixed, at the principal business office of the Corporation. Section 1.2Special Meetings. Subject to the rights of the holders of any class or series of preferred stock of the Corporation, or any other series or class of stock as set forth in the Amended and Restated Certificate of Incorporation of the Corporation (as it may be amended from time to time in accordance with its terms and applicable law, the “Restated Certificate of Incorporation”), special meetings of the stockholders may be called only by (A)the Secretary of the Corporation, following his or her receipt of one or more written demands to call a special meeting from the holders of 25% or more of the voting power of the outstanding shares of Common
